DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-10 and 33-52 responded on June 07, 2021 are pending, claims 1, 33, 43 and 48 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 07, 2021 has been entered. 
Response to Arguments
Applicant’s arguments, see pg. 11-12, filed June 07, 2021, with respect to the rejection(s) of claim 1 have been considered but are moot because the arguments do not apply to any of the additional references being used in the current rejection.
Applicant argued "Nguyen teaches that the UE still transmits a PHR using the amount of available UL resources, albeit a partial PHR". Since claim does not positively 
Specification
The disclosure is objected to because of the following informalities: [0061] of specification recites "wherein a. A scheduling entity", should read "wherein a scheduling entity". 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-10, 33-35, 37-43 and 44-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (WO 2017/024432, hereinafter "Nguyen") in view of Guo (US 2009/0303954 A1, hereinafter "Guo").

receiving an uplink (UL) grant assigning resources for UL transmissions from the UE to a next generation Node B (gNB) (Nguyen, [59] send an UL resource grant for allocating resources of an uplink data channel);
determining the assigned resources are insufficient to transmit UL data and a power headroom report (PHR) for a cell associated with the UL grant (Nguyen, [60] The UE 115-a may determine that a PHR including power headroom information for the PCell 230 and SCells 235 exceeds the available UL resources allocated by the UL resource grant which may be a small grant and the allocated UL resources may have a relatively low capacity and proceed to generate a partial PHR); and
based, at least in part, on the determination, taking one or more actions to transmit the UL data and convey an indication of the PHR to the gNB (Nguyen, [61] UE 115-a may send a partial PHR 220-a which includes power headroom information for a subset of cells in the allocated UL resources).
Nguyen does not explicitly disclose wherein the indication indicates the assigned resources are insufficient for the UE to transmit both uplink data and the PHR.
Guo from the same field of endeavor discloses wherein the indication indicates the assigned resources are insufficient for the UE to transmit both uplink data and the PHR (Guo, [0038] when both the BSR and the PHR are triggered, if the uplink resource allocated by the network is insufficient for the UE to accommodate both the BSR MAC control element (i.e. data) and the PHR MAC control element (i.e. PHR)).

	Regarding claim 2, Nguyen discloses wherein conveying the indication of the PHR comprises: 
refraining to transmit the PHR, wherein the refraining indicates a PHR corresponding to zero for the cell (Nguyen, [76] where an In field value of zero indicates reporting for the PCell and SCells are indexed according to SCell indices).
Regarding claim 3, Nguyen discloses wherein conveying the indication of the PHR comprises:
transmitting the indication in a sub header portion of a media access control (MAC) control element (CE), wherein the MAC CE does not include a payload (Nguyen, [63] the partial PHR 220-a may be formatted according to an extended PHR MAC control element format. A reserved field of the extend PHR MAC control element may be used to carry the truncation indicator).
Regarding claim 5, Nguyen discloses conveying the indication of the PHR comprises transmitting the PHR for the cell using a multi-entry PHR format, wherein the multi-entry PHR format conveys an indication of the PHR for the cell and a PHR associated with, at least, a secondary cell (Nguyen, [65] the UE may report additional power headroom information in additional allocated UL resources. For example, the UE 115-a may receive a second UL resource grant allocating second UL resources and report a second partial PHR in the second UL resources. The second UL resources may be on the same or a different carrier, and may be allocated within the same or a different transmission time interval, in some cases. The partial PHR and partial PHR may include power headroom information for each configured and activated serving).
Regarding claim 6, Nguyen discloses wherein the multi-entry PHR format comprises: one bit associated with each of the cell and the secondary cell, wherein the one bit indicates one of a PHR of 0 associated with a respective cell or an insufficient UL grant associated with the respective cell (Nguyen, [65, 76] where the truncation indicator includes two or more bits, the truncation indicator may signal a number of secondary cells for which power headroom information is not reported in the partial PHR).
Regarding claim 7, Nguyen discloses wherein conveying the indication of the PHR comprises:
transmitting an indication that the UL grant is insufficient to transmit the UL data and the PHR (Nguyen, [54] where many SCells are configured with an uplink, the extended PHR may exceed the capacity of the allocated or available resources);
in response to the indication, receiving an additional UL grant assigning additional resources for the UL transmissions to the gNB (Nguyen, [37] base station may provide an additional grant for modify a transmission parameter for a subsequent uplink transmission by the user equipment); and
(Nguyen, [65] the UE may report additional power headroom information in additional allocated UL resources. For example, the UE may receive a second UL resource grant allocating second UL resources and report a second partial PHR in the second UL resources. The second UL resources may be on the same or a different carrier, and may be allocated within the same or a different transmission time interval, in some cases. The partial PHR 220-a and partial PHR 220-b may include power headroom information for each configured and activated serving cell).
Regarding claim 8, Nguyen discloses wherein the indication that the UL grant is insufficient is transmitted in a reserved bit of a header of a media access control (MAC) sub-packet data unit (PDU) (Nguyen, [74] Fig. 5 reserved bits 515 for the reserved bits may carry additional information such as phr is not reported ).
Regarding claim 9, Nguyen discloses wherein taking the one or more actions comprises:
conveying an indication the UL grant is insufficient to transmit the UL data and the PHR for the cell (Nguyen, [54] where many SCells are configured with an uplink, the extended PHR may exceed the capacity of the allocated or available resources);
in response to the indication, receiving, from the gNB, an additional UL grant assigning additional resources for UL transmissions to the gNB (Nguyen, [37] base station may provide an additional grant for modify a transmission parameter for a subsequent uplink transmission by the user equipment), and
(Nguyen, [65] the UE may report additional power headroom information in additional allocated UL resources. For example, the UE may receive a second UL resource grant allocating second UL resources and report a second partial PHR in the second UL resources. The second UL resources may be on the same or a different carrier, and may be allocated within the same or a different transmission time interval, in some cases. The partial PHR 220-a and partial PHR 220-b may include power headroom information for each configured and activated serving cell).
Regarding claim 10, Nguyen discloses wherein the UE is located at an edge of a coverage area provided by the gNB (Nguyen, Fig. 1 UE 115).
Regarding claims 33-35, 37-43 and 44-52 these claims recite "An apparatus for wireless communication by a user equipment" and "A non-transitory computer-readable medium for wireless communication by a user equipment " that disclose similar steps as recited by the method of claims 1-3 and 5-10, thus are rejected with the same rationale applied against claims 1-3 and 5-10 as presented above.	
Claims 4 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (WO 2017/024432, hereinafter "Nguyen") in view of Guo (US 2009/0303954 A1, hereinafter "Guo") as applied to claim above, and further in view of Jen et al. (US 2011/0250918 A1, hereinafter "Jen").
Regarding claim 4, Nguyen in view of Guo does not explicitly disclose wherein conveying the indication of the PHR comprises: transmitting the PHR for the cell using a single entry PHR format.
(Jen, [0098] Single/combined PHR is used if transmission of multiple PUCCHs is on the same PRB (e.g. physical resource block)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Jen’s system for multiple PHR for uplink into Nguyen’s power headroom report for uplink aggregation as modified by Guo with a motivation to make this modification in order to reduce the power usage at UE and interference (Jen, [0007]).	
Regarding claim 36 this claim recites "An apparatus for wireless communication by a user equipment" that discloses similar steps as recited by the method of claim 4, thus is rejected with the same rationale applied against claim 4 as presented above.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUNA WEISSBERGER/Examiner, Art Unit 2415